—Appeal by the defendant from a judgment of the County Court, Nassau County (Seybert, J.), rendered December 22, 1993, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
*706Ordered that the judgment is affirmed.
The defendant’s contention that the indictment contained duplicitous counts is without merit, as the challenged count, criminal sale of a controlled substance in the third degree, referred solely to the single sale of crack cocaine to the purchaser (see, CPL 200.30).
The issue of the legal sufficiency of the evidence has not been preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Balletta, Pizzuto and Hart, JJ., concur.